NUMBER 13-09-00535-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE WILLIAM HAYES WYTTENBACH



On Petition for Writ of Mandamus.



MEMORANDUM OPINION


Before Justices Yañez, Benavides, and Vela

Memorandum Opinion Per Curiam (1)


	Relator, William Hayes Wyttenbach, pro se, filed a petition for writ of mandamus in
the above cause on September 22, 2009. The Court, having examined and fully
considered the petition for writ of mandamus, is of the opinion that relator has not shown
himself entitled to the relief sought.  Accordingly, the petition for writ of mandamus is 
DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and filed
this 1st day of October, 2009.		

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).